Opinión disidente del
Juez Presidente Señor Andréu García.
En el presente recurso, la corte de distrito federal, que tenía autoridad para ello y estaba obligada a aplicar el derecho puertorriqueño (por tratarse de un caso de diver-sidad de ciudadanía), aprobó la propuesta transacción en-tre los demandantes y Nissan Motors. Debemos presumir que dicho foro, al aprobar la transacción, entendió que la misma era beneficiosa para la menor codemandante. Pre-suntamente cumplió, entonces, con el Art. 1710 del Código Civil, 31 L.P.R.A. see. 4822, según interpretado en Cruz v. Central Pasto Viejo, Inc., 44 D.P, R, 367 (1933), y en In re Rivera Rivera, 86 D.P.R. 92 (1962).
En vista de lo anterior, no cabe aquí otra solución que la de modificar la sentencia recurrida y decretar la desesti-mación y archivo de la reclamación en este caso, con perjuicio. Ello es así porque, en virtud de la transacción aprobada por la corte de distrito federal, los demandantes se comprometieron a desistir con perjuicio del pleito pen-diente ante la Sala de Bayamón del Tribunal Superior. El tribunal de instancia venía obligado, al igual que nosotros, a dar entera fe y crédito a la sentencia dictada por la Corte de Distrito Federal para el Distrito de Puerto Rico autori-zando dicha transacción. Art. IV, Sec. 1, Const. EE. UU., L.P.R.A., Tomo 1. Por tal motivo, el asunto se convirtió en *344cosa juzgada. Díaz v. Navieras de P.R., 118 D.P.R. 297 (1987).
Disiento, pues, de la disposición que hoy hace este Tribunal del presente recurso.